DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13 and 20 objected to because of the following informalities:  Claims 13 and 20 recite “second welding session” rather than “the second welding session”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 13 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 20 recite the limitations “the same geographical area, the same training class, the same team, the same welding operator, or the same welding competition” in lines 2-3. There is insufficient antecedent basis for these limitations in the claim. Since “same geographical area,” “same training class,” “same team,” “same welding operator,” and “same welding competition” were not previously introduced each are therefore indefinite.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 14 recites a learning management system for organizing weld training data. The limitation of receive, via the communication circuitry, identification information of a welding operator from the user device, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “communication circuitry,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “[]” language, “[]” in the context of this claim encompasses perceiving or receiving information about a welding student. Similarly, the limitations of: identify, receive, access, and associate are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. For example, identify one or more learning activities associated with the welding operator, based on the identification information in the context of this claim encompasses using the received information about a welding student to group assignment data. Similarly, the limitation of receive, via the communication circuitry, a selected learning activity of the one or more learning activities from the user device, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind such as perceiving additional assignment information.  The same interpretation is applied to the remaining steps in claim 14.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, while the claim recites various forms of “circuitry” only recites, each limitation is a recitation of circuitry performing functions of a generic computer – communication circuitry configured for communication with a user device via a network, processing circuitry, memory circuitry comprising computer readable instructions. The circuitry is recited at a high-level of generality (i.e., as generic circuitry performing a function common to standard computers) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using circuitry for memory, processing, and receiving data amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Similar reasoning is applied to claims 7-13 and 15-20.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7, 9-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 20170046974 (“Becker”).
Concerning claim 7, Becker discloses A method of associating weld training data pertaining to a weld training activity with a learning management system (LMS) (¶ [0002], ¶ [0095]), comprising: 
receiving at the LMS, via communication circuitry, identification information of a welding operator (¶ [0099] (“the memory device(s) 22 may store processor-executable instructions (e.g., firmware or software) for the processor(s) 20 to execute, such as instructions … for an operator identification system 43.”), ¶ [0096], Fig. 11 (291, 293, 295) (¶ [0137-138] (FIG. 11 is an embodiment of a chart 285 illustrating multiple sets of welding data for a welding operator. The chart 285 may be produced by the welding software 244 and may be provided to the display 32 to be used by a welding instructor to review welding operations performed by a welding student … the welding software 244 may identify the welding operator by an operator name 291, an operator registration number 293, an operator photograph 295, and so forth. For example, the ; 
identifying, via the LMS, one or more learning activities associated with the welding operator, based on the identification information (Figs. 12, 14, ¶ [0100] (“The graphical user interface may provide various screens to enable the welding instructor to … analyze assignments performed by the individual, add, change, and/or delete parameters for a welding assignment, and so forth. Furthermore, the graphical user interface may provide various screens to enable a welding operator (e.g., welding student) to perform a welding assignment, view results from prior welding assignments, and so forth.”), ¶ [0137]); 
receiving a selected learning activity of the one or more learning activities (Fig. 10, ¶ [0135-0138] (“FIG. 10 is an embodiment of a method 276 for integrating training results data, non-training results data, simulation results data, and so forth. The method 276 includes the welding software 244 of the computer 18 receiving a first set of welding data from a storage device … The method 276 also includes the welding software 244 receiving a second set of welding data from the storage device (block 280). … The welding software 244 may integrate the first and second sets of welding data into a chart to enable a visual comparison of the first set of welding data with the second set of welding data (block 282). As may be appreciated, the chart may be a bar chart, a pie chart, a line chart, a histogram, and so forth. In certain embodiments, integrating the first set of welding data with the second set of welding data includes filtering the first set of welding data and the second set of welding data to display a subset of the first set of welding data and a subset of the second set of welding data.”); 
accessing the weld training data (Fig. 10 (282), ¶ [0135-0138] (“The welding software 244 may integrate the first and second sets of welding data into a chart to enable a visual comparison of the first set of welding data with the second set of welding data (block 282). As may be appreciated, the chart may be a bar chart, a pie chart, a line chart, a histogram, and so forth. In certain embodiments, integrating the first set of welding data with the second set of welding data includes filtering the first set of welding data and the second set of welding data to display a subset of the first set of welding data and a subset of the second set of welding data.”); and 
associating the weld training data with the selected learning activity and the identification information via processing circuitry of the LMS (Figs. 10-12, 14, ¶ [0135-0138] (“the first welding session (e.g., welding assignment) and the second welding session (e.g., welding assignment) may correspond to training performed by one welding operator and/or by a class of welding operators. In certain embodiments, the first welding assignment may correspond to training performed by a first welding operator, and the second welding assignment may correspond to welding performed by a second welding operator. Moreover, the first assignment and the second assignment may correspond to the same welding scenario.”) As shown in Fig. 12 weld training data is associated with both a student’s identification data (01354 Steve Ross) and a learning activity (assignment)).  
Concerning claim 9, Becker discloses The method of claim 7, wherein accessing the weld training data comprises receiving data representative of a location where the weld training data is accessible and accessing the weld training data at the location (Fig. 1, ¶ [0101] (“the network device 36 may enable the computer 18 to communicate with an external . ¶ [0235] Retrieving remotely stored weld training data is only possible if the system receives the location of said data and retrieves said data from its location.)
Concerning claim 10, Becker discloses The method of claim 7, further comprising providing graphical user interface (GUI) data representative of the weld training data (Figs. 11, 12, 14, ¶ [0100] (“the display 32 may provide a graphical user interface to a welding operator (e.g., welding instructor, welding student)”), ¶ [0164]).  
Concerning claim 11, Becker discloses The method of claim 10, wherein the weld training data comprises first weld training data, and wherein the GUI data is representative of a comparison of the first weld training data with second weld training data (Fig. 12, ¶ [0105], ¶ [0140], ¶ [0155], ¶ [0135] (“The welding software 244 may integrate the first and second sets of welding data into a chart to enable a visual comparison of the first set of welding data with the second set of welding data (block 282). As may be appreciated, the chart may be a bar chart, a pie chart, a line chart, a histogram, and so forth.”).  
Concerning claim 12, Becker discloses The method of claim 11, wherein the first weld training data is associated with a first welding session and the second weld training data is associated with a second welding session (Fig. 12, ¶ [0140] (“scores from the first assignment, the second assignment, and/or the third assignment may be selected for comparison.”), ¶ [0145] .  
Concerning claim 13, Becker discloses The method of claim 12, wherein the first welding session and second welding session, are both associated with the same geographical area, the same training class, the same team, the same welding operator, or the same welding competition (Fig. 12, ¶ [0102], ¶ [0103] the welding system 10 may store and/or transmit the welding data associated with such a welding session only upon verification of the identity of the first operator”), ¶ [0105], ¶ [0136] (“Moreover, the first set of welding data and the second set of welding data may correspond to training performed by one welding operator and/or by a class of welding operators. Furthermore, the first welding session (e.g., welding assignment) and the second welding session (e.g., welding assignment) may correspond to training performed by one welding operator and/or by a class of welding operators.”)).  
Concerning claim 14, Becker discloses A learning management system (¶ [0002], ¶ [0095]), comprising: 
communication circuitry configured for communication with a user device via a network (¶ [0101]; 
processing circuitry (¶ [0097]); and 
memory circuitry comprising computer readable instructions  (¶ [0099] (“the memory device(s) 22 may store processor-executable instructions (e.g., firmware or software) for the processor(s) 20 to execute, such as instructions … for an operator identification system 43.”)) which, when executed, cause the processing circuitry to: 
receive, via the communication circuitry, identification information of a welding operator from the user device (¶ [0096], Fig. 11 (291, 293, 295) (¶ , 
identify one or more learning activities associated with the welding operator, based on the identification information (Figs. 12, 14, ¶ [0100] (“The graphical user interface may provide various screens to enable the welding instructor to … analyze assignments performed by the individual, add, change, and/or delete parameters for a welding assignment, and so forth. Furthermore, the graphical user interface may provide various screens to enable a welding operator (e.g., welding student) to perform a welding assignment, view results from prior welding assignments, and so forth.”), ¶ [0137]), 
receive, via the communication circuitry, a selected learning activity of the one or more learning activities from the user device (Fig. 10, ¶ [0135-0138] (“FIG. 10 is an embodiment of a method 276 for integrating training results data, non-training results data, simulation results data, and so forth. The method 276 includes the welding software 244 of the computer 18 receiving a first set of welding data from a storage device … The method 276 also includes the welding software 244 receiving a second set of welding data from the storage device , 
access weld training data pertaining to a weld training activity of a weld training system (Fig. 10 (282), ¶ [0135-0138] (“The welding software 244 may integrate the first and second sets of welding data into a chart to enable a visual comparison of the first set of welding data with the second set of welding data (block 282). As may be appreciated, the chart may be a bar chart, a pie chart, a line chart, a histogram, and so forth. In certain embodiments, integrating the first set of welding data with the second set of welding data includes filtering the first set of welding data and the second set of welding data to display a subset of the first set of welding data and a subset of the second set of welding data.”), and 
associate the weld training data with the selected learning activity and the identification information (Figs. 10-12, 14, ¶ [0135-0138] (“the first welding session (e.g., welding assignment) and the second welding session (e.g., welding assignment) may correspond to training performed by one welding operator and/or by a class of welding operators. In certain embodiments, the first welding assignment may correspond to training performed by a first welding .  
Concerning claim 16, Becker discloses The learning management system of claim 14, wherein accessing the weld training data comprises receiving data representative of a location where the weld training data are accessible and accessing the weld training data at the location (Fig. 1, ¶ [0101] (“the network device 36 may enable the computer 18 to communicate with an external welding system 40, a production welding system 42, a remote computer 44, and/or a data storage system (e.g., cloud storage system) 318.”), ¶ [0098-0099], ¶ [0139] (“weld history data may be loaded directly to the data storage system (e.g., cloud storage system) of the network 38 via a remote computer 44. The welding software 244 may facilitate access to the welding history data via a welding history control 297.”), ¶ [0141], ¶ [0152]. ¶ [0235] Retrieving remotely stored weld training data is only possible if the system receives the location of said data and retrieves said data from its location.).  
Concerning claim 17, Becker discloses The learning management system of claim 14, wherein the memory circuitry further comprises computer readable instructions which, when executed, cause the processing circuitry to provide graphical user interface (GUI) data representative of the weld training data (Figs. 1, 11, 12, 14, ¶ [0100] (“the display 32 may provide a graphical user interface to a welding operator (e.g., welding instructor, welding student)”), ¶ [0164]).  
The learning management system of claim 17, wherein the weld training data comprises first weld training data, and wherein the GUI data is representative of a comparison of the first weld training data with second weld training data (Fig. 12, ¶ [0105], ¶ [0140], ¶ [0155], ¶ [0135] (“The welding software 244 may integrate the first and second sets of welding data into a chart to enable a visual comparison of the first set of welding data with the second set of welding data (block 282). As may be appreciated, the chart may be a bar chart, a pie chart, a line chart, a histogram, and so forth.”).  
Concerning claim 19, Becker discloses The learning management system of claim 18, wherein the first weld training data is associated with a first welding session and the second weld training data is associated with a second welding session (Fig. 12, ¶ [0140] (“scores from the first assignment, the second assignment, and/or the third assignment may be selected for comparison.”), ¶ [0145] (“each weld session (e.g., weld test, assignment) performed by an operator and monitored by the welding system 10 is assigned a unique serial number 329”)).  
Concerning claim 20, Becker discloses The learning management system of claim 19, wherein the first welding session and second welding session are both associated with the same geographical area, the same training class, the same team, the same welding operator, or the same welding competition (Fig. 12, ¶ [0102], ¶ [0103] the welding system 10 may store and/or transmit the welding data associated with such a welding session only upon verification of the identity of the first operator”), ¶ [0105], ¶ [0136] (“Moreover, the first set of welding data and the second set of welding data may correspond to training performed by one welding operator and/or by a class of welding operators. Furthermore, the first welding session (e.g., welding assignment) and the second welding session (e.g., welding assignment) may correspond to training performed by one welding operator and/or by a class of welding operators.”)). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20170046974 (“Becker”) alone or Becker in view of U.S. Patent Application No. 20120187184 (“Challa”).
Concerning claim 1, Becker discloses A weld training system (¶ [0095]), comprising: 
memory circuitry configured to store identification information of a weld operator (¶ [0099] (“the memory device(s) 22 may store processor-executable instructions (e.g., firmware or software) for the processor(s) 20 to execute, such as instructions … for an operator identification system 43.”), ¶ [0096], Fig. 11 (291, 293, 295) (¶ [0137-138] (FIG. 11 is an embodiment of a chart 285 illustrating multiple sets of welding data for a welding operator. The chart 285 may be produced by the welding software 244 and may be provided to the display 32 to be used by a welding instructor to review welding operations performed by a welding student … the welding software 244 may identify the welding operator by an operator name 291, an operator registration number 293, an operator photograph 295, and so forth. For example, the operator identification system 43 discussed above with FIG. 1 may be utilized to determine the operator registration number 293”)); 
one or more sensors configured to detect a position or orientation of a welding torch during a weld training activity performed by the weld operator (¶ [0096] (“the welding system 10 includes one or more sensing devices 16 (e.g., sensor, sensing assembly, and so forth) used to sense a position of one or more welding devices and/or to sense an orientation of one or more welding devices. For example, the sensing device 16 may be used to sense a position and/or an orientation of … the welding tool 14”)); 
control circuitry (Fig. 2, ¶ [0106]) configured to: 
determine weld training data pertaining to the weld training activity based, at least in part, on the position or orientation of the welding torch (Fig. 11, ¶ [0136-0137] (“The first set of welding data and/or the second set of , and 
generate a machine-readable graphical encoding of the weld training data and the identification information (¶ [0139] (“Weld history data, such as the data of the chart 285, is associated with each registration number 293. In some embodiments, the weld history data is automatically acquired and stored in the data storage system (e.g., cloud storage system) by the welding software 244 of the welding system 10.”), ¶ [0233] Identification information is encoded as a registration number and associated with the weld training data, ¶ [0102] (“Operator information may include, but is not limited to… a token 49 (e.g., key, key fob, radio frequency identification (RFID) tag, passcard, barcode, physical identifier), or any combination thereof.”) Identification information is further encoded as a barcode, a graphical encoding.”); and 
a display screen configured to display the weld training data and the machine-readable … encoding (Fig. 11, ¶ [0137-0139] (“FIG. 11 is an embodiment of a chart 285 illustrating multiple sets of welding data for a welding operator. The chart 285 may be produced by the welding software 244 and may be provided to the display 32 to be used by a welding instructor to review welding operations performed by a welding student, and/or may be provided to the display 32 to be used by a welding student to review welding operations performed by that 
Becker does not expressly disclose the machine-readable graphical encoding displayed on the screen. Becker does teach use of a barcode to identify an operator (¶ [0102]) and/or a registration number (¶ [0105-0106) and displaying a registration number for the operator along with the operator name and welding training data (Fig. 12, ¶ [0139]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these two teachings and display the barcode as an identifier in addition to or in place of the registration number. A POSITA would have been motivated to combine these two disclosures to provide online access to the QR code or barcode the operator uses as the token 49 for providing identification to the system, because online access to the barcode provides a more convenient way to access the needed token 49, than a separate physical device.
To the extent claim 1 would not be obvious based on Becker alone Challa teaches a display screen configured to display the weld training data and the machine-readable graphical encoding (¶ [0028-0030] (“The display 110 may also be used as the output port for transmission of transmission information data to a bar code scanner … If a scanning beam is detected, light that simulates a reflection of a scanning beam being moved across a static visual image of the bar code may be used. If no signal is detected, representative information and the bar code may be displayed on the screen.”)) It would have been prima facie obvious to one of 
	
Concerning claim 2, Becker as modified discloses The weld training system of claim 1 (See claim 1); wherein the machine-readable graphical encoding comprises a barcode or matrix barcode (¶ [0102] (“Operator information may include, but is not limited to… a token 49 (e.g., key, key fob, radio frequency identification (RFID) tag, passcard, barcode, physical identifier), or any combination thereof.”)).
Concerning claim 3, Becker as modified discloses The weld training system of claim 1, wherein the machine-readable graphical encoding further encodes information identifying a learning activity of a learning management system (Figs. 12, 14, ¶ [0100] (“The graphical user interface may provide various screens to enable the welding instructor to … analyze assignments performed by the individual, add, change, and/or delete parameters for a welding assignment, and so forth. Furthermore, the graphical user interface may provide various screens .  
Concerning claim 4, Becker as modified discloses The weld training system of claim 1, further comprising communication circuitry configured to receive supplemental data from a learning management system, the control circuitry further configured to associate the weld training data with the supplemental data (Fig. 10, ¶ [0135] (“FIG. 10 is an embodiment of a method 276 for integrating training results data, non-training results data, simulation results data, and so forth. The method 276 includes the welding software 244 of the computer 18 receiving a first set of welding data from a storage device … The method 276 also includes the welding software 244 receiving a second set of welding data from the storage device (block 280). … The welding software 244 may integrate the first and second sets of welding data into a chart to enable a visual comparison of the first set of welding data with the second set of welding data (block 282). As may be appreciated, the chart may be a bar chart, a pie chart, a line chart, a histogram, and so forth. In certain embodiments, integrating the first set of welding data with the second set of welding data includes filtering the first set of welding data and the second set of welding data to display a subset of the first set of welding data and a subset of the second set of welding data.”) Additional sets of welding data is one type of supplemental data.).  
Concerning claim 5, Becker as modified discloses The weld training system of claim 4, wherein the display screen is further configured to display the supplemental data (Fig. 10 (284), ¶ [0135] (“FIG. 10 is an embodiment of a method 276 for integrating training results data … The welding software 244 may integrate the first and second sets of welding data into a chart to enable a visual comparison of the first set of welding data with the second set of welding data (block 282). As may be appreciated, the chart may be a bar chart, a pie chart, a line chart, a .  .  
Concerning claim 6, Becker as modified discloses The weld training system of claim 4, wherein the supplemental data comprises image, text, video, or audio data (Fig. 10 (284), ¶ [0135] (“FIG. 10 is an embodiment of a method 276 for integrating training results data … The welding software 244 may integrate the first and second sets of welding data into a chart to enable a visual comparison of the first set of welding data with the second set of welding data (block 282). As may be appreciated, the chart may be a bar chart, a pie chart, a line chart, a histogram, and so forth. In certain embodiments, integrating the first set of welding data with the second set of welding data includes filtering the first set of welding data and the second set of welding data to display a subset of the first set of welding data and a subset of the second set of welding data.”), Fig. 12, ¶ [0098] (“data that corresponds to a welding operation may include a video recording of the welding operation, a simulated video”) supplemental data may be image and text data as shown in figure 12 or video data as described in paragraph 98.)  

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of U.S. Patent Publication No. 20170200394 (“Albrecht”)..
Concerning claim 8, Becker discloses The method of claim 7. Becker does not expressly disclose the type of communication protocol used, but Albrecht teaches, wherein accessing the weld training data comprises receiving the weld training data via a short wavelength ultra high radio frequency protocol, or a near field communication protocol (¶ [0075] (“The .  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Becker for addition of the near field communication protocol for transmitting the welding data from Albrecht. Since both references teach methods and systems for collection and review of welding data the references are from the same field of endeavor. A POSITA would have been motivated to combine Becker and Albrecht because the Becker is designed to work with any number of communication methods and a POSITA could have predictably added the near field communication protocol taught in Albrecht to transmit similar data in a similar system. Further, receiving user data wirelessly with near field communication protocol has the advantage of avoiding wired connections and avoiding mistaken identification even with a large class of students sharing welding simulators.
Concerning claim 15, Becker discloses The learning management system of claim 14, Becker does not expressly disclose the type of communication protocol used, but Albrecht teaches, wherein accessing the weld training data comprises receiving the weld training data via a short wavelength ultra high radio frequency protocol, or a near field communication protocol (¶ [0075] (“The electronic user device may receive information from the welding system using one or more wireless communication technologies, including, for example, Bluetooth, Wi-Fi, near field communication (NFC), ZigBee, etc.”).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Becker for addition of the near field communication protocol for transmitting the welding data from Albrecht. Since both references .  
Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of U.S. Patent Publication No. 20130119036 (“Daniel”).
Concerning claim 9, Becker discloses The method of claim 7, wherein accessing the weld training data comprises receiving data representative of a location where the weld training data is accessible and accessing the weld training data at the location (Fig. 1, ¶ [0101] (“the network device 36 may enable the computer 18 to communicate with an external welding system 40, a production welding system 42, a remote computer 44, and/or a data storage system (e.g., cloud storage system) 318.”), ¶ [0098-0099], ¶ [0139] (“weld history data may be loaded directly to the data storage system (e.g., cloud storage system) of the network 38 via a remote computer 44. The welding software 244 may facilitate access to the welding history data via a welding history control 297.”), ¶ [0141], ¶ [0152]. ¶ [0235] Retrieving remotely stored weld training data is only possible if the system receives the location of said data and retrieves said data from its location.) To the extent Becker does not disclose wherein accessing the weld training data comprises receiving data representative of a location where the weld training data is accessible and accessing the weld training data at the location, Daniel teaches this limitation (¶ [0047] (“System 400 further includes location component 410 that evaluates the 
	
Concerning claim 16, Becker discloses The learning management system of claim 14, wherein accessing the weld training data comprises receiving data representative of a location where the weld training data are accessible and accessing the weld training data at the location (Fig. 1, ¶ [0101] (“the network device 36 may enable the computer 18 to communicate with an external welding system 40, a production welding system 42, a remote computer 44, and/or a data storage system (e.g., cloud storage system) 318.”), ¶ [0098-0099], ¶ [0139] (“weld history data may be loaded directly to the data storage system (e.g., cloud storage system) of the network 38 via a remote computer 44. The welding software 244 may facilitate access to the welding history data via a welding history control 297.”), ¶ [0141], ¶ [0152]. ¶  Retrieving remotely stored weld training data is only possible if the system receives the location of said data and retrieves said data from its location.).  To the extent Becker does not disclose wherein accessing the weld training data comprises receiving data representative of a location where the weld training data is accessible and accessing the weld training data at the location, Daniel teaches this limitation (¶ [0047] (“System 400 further includes location component 410 that evaluates the second input based on the second indicia to identify a location for the set of data. In an embodiment, location component 410 ascertains the storage location via the second indicia, wherein the storage location is a data store. For instance, the storage location can be local data store 420 (e.g., local to the target welder power source), remote data store 430 (e.g., remote to the target welder power source)”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Becker for addition of the method of associating welding data taught in Daniel. Since both references teach methods and systems for tracking welding data the references are from the same field of endeavor. A POSITA would have been motivated to combine Becker and Daniel because the system for locating data from Daniel could have been predictably added to the system of Becker. Further, Daniel “provide[s] an advantage over conventional systems as an industrial welding environment is generally unsuitable for the operation of input devices such as a mouse, keyboard or other mechanically intensive components” (Daniel ¶ [0057])).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication No. 20170032281 (“Hsu”), which teaches a system for tracking and storing data including the use of near field communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616.  The examiner can normally be reached on 7-4:30 Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 30, 2021

                                                                                                                                                                                                          /MALINA D. BLAISE/  Primary Examiner, Art Unit 3715